           Case 1:19-cv-02970-PAE Document 53 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JILLIAN FORTE,

                                       Plaintiff,                       19 Civ. 2970 (PAE)
                        -v-
                                                                           ORDER
MOUNT SINAI HEALTH SYSTEM, INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On July 6, 2020, defendant Mount Sinai moved for an order of preclusion as an

anticipatory discovery sanction against plaintiff Jillian Forte. Dkt. 49. On July 9, 2020, Forte

filed an opposition. Dkt. 50. On July 10, 2020, Mount Sinai moved for a discovery conference.

Dkt. 51.

       The Court declines to determine at this time whether to impose any discovery sanctions

on Forte and if so, what form those sanctions should properly take. If it is later established that

Forte has breached her discovery obligations, depending on the circumstances, the preclusion

sanction sought by Mount Sinai may or may not be appropriate; alternative sanctions could

potentially consist of shifting the cost of discovery expenditures incurred by Mount Sinai on

account of Forte’s established discovery breaches, or an adverse-inference instruction at trial.

The Court will be in a better position to determine what, if any, relief along these lines is merited

following completion of the ongoing review of materials pursuant to the parties’ agreed upon

ESI protocol. The Court accordingly denies Mount Sinai’s motion without prejudice and denies

the request for a discovery conference. The Clerk of Court is respectfully directed to terminate

the motions pending at Dkts. 49 and 51.
        Case 1:19-cv-02970-PAE Document 53 Filed 07/17/20 Page 2 of 2




      SO ORDERED.

                                              PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: July 17, 2020
       New York, New York




                                      2
